Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Response to Amendment
Applicant’s arguments filed 11/16/2021 have been fully considered but they are not persuasive.
The applicant argues that Hsu et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Hsu et al. (figure 1) discloses a display device as claimed including wherein the curved edge portion (128) of the inner plate is disposed to be parallel with the engaging end portion (120a) of the inner plate and engaged with the fixed edge portion (112) and the side support portion (portion connecting 110a and 112) of the bottom cover vertically and horizontally.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2017/0045678).
Regarding claim 1, Hsu et al. (figure 1) discloses a display device comprising:
a display panel (130); 
an inner plate (120) including a rear support portion on which a rear surface of the display panel is disposed, an edge support portion (122) which is bent at an edge portion of the rear support portion such that the edge support portion is spaced apart from an edge portion of the display panel, and an engaging end portion (120a) which is bent at and extends from an edge portion of the edge support portion; and 
a bottom cover (110) including a plate support portion on which a rear surface of the rear support portion is disposed, and a side support portion (portion connecting 110a and 112) which is bent at an edge portion of the plate support portion such that the engaging end portion (120a) is coupled to the side support portion.  
 wherein the inner plate (120) further includes a curved edge portion (128) that is bent at the engaging end portion (120a) and disposed between the engaging end portion and the side support portion, and the bottom cover further includes a fixing edge portion (112) that is bent at the side support portion to surround the curved edge portion such that the curved edge portion (128) is inserted into the fixing edge portion (112), and wherein the curved edge portion of the inner plate and the fixing edge portion of the bottom cover are coupled together, and the curved edge portion of the inner plate is disposed between the fixing edge portion and the side support portion of the bottom cover; and 
wherein the curved edge portion (128) of the inner plate is disposed to be parallel with the engaging end portion (120a) of the inner plate and engaged with the fixed edge portion (112) and the side support portion (portion connecting 110a and 112) of the bottom cover vertically and horizontally.
Regarding claim 8, Hsu et al. (figure 1) discloses wherein the side support portion of the inner bottom and the edge support portion of the inner plate are distanced by a first gap and the fixing edge portion of the bottom cover and the engaging edge portion of the inner plate are distanced by a second gap, and wherein the first gap is greater than the second gap.
Regarding claim 19, Hsu et al. (figure 1) discloses wherein the fixing edge portion (112) is spaced apart from the engaging end portion (120a), and the side support portion (portion connecting 110a and 112) is spaced apart from the edge support portion (122).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2017/0045678) in view of Takabayashi (US 2009/0067112).
Regarding claim 2, Hsu et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Son et al. is silent regarding the adhesive layers.  Son et al. (figure 13) Son et al. in order to improve adhesive between the frames and achieve an electro-optical device capable of preventing damages of a driving IC, a switching element, and the like due to penetration of static electricity into the electro-optical panel is implemented by using a small number of components.
Regarding claim 3, Son et al. (figure 13) discloses wherein the rear support portion of the inner plate and the plate support portion of the bottom cover are coupled by an adhesive member (see at least paragraph 0114).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871